Exhibit 10.19


    
NON-EXCLUSIVE AIRCRAFT LEASE AGREEMENT
    
Dated as of the 29th day of September 2017,
between
KEWSONG LEE
as Lessor,
and
CARLYLE INVESTMENT MANAGEMENT L.L.C.
as Lessee,



concerning one (1) 2008 Bombardier CL300 aircraft bearing U.S. registration
number N585LE,
and manufacturer's serial number 20191
    
INSTRUCTIONS FOR COMPLIANCE WITH
"TRUTH IN LEASING" REQUIREMENTS UNDER FAR § 91.23



Within 24 hours after execution of this Aircraft Lease Agreement:
mail a copy of the executed document, without Schedule A, to the
following address via certified mail, return receipt requested:


Federal Aviation Administration
Aircraft Registration Branch
ATTN: Technical Section
P.O. Box 25724
Oklahoma City, Oklahoma 73125


At least 48 hours prior to the first flight to be conducted under this
Agreement:
provide notice of the departure airport and proposed time of departure
of said first flight, by telephone or facsimile, to the Flight Standards
District Office located nearest the departure airport.


Carry a copy of this Aircraft Lease Agreement in the aircraft at all times.


* * *


Schedule A contains only economic rental data and is
intentionally omitted for FAA submission purposes.






-1-



--------------------------------------------------------------------------------





This NON-EXCLUSIVE AIRCRAFT LEASE AGREEMENT (the "Agreement") is entered into as
of September 29, 2017 (the "Effective Date"), by and between KEWSONG LEE
("Lessor"), and CARLYLE INVESTMENT MANAGEMENT L.L.C. ("Lessee").


W I T N E S S E T H :


WHEREAS, Lessor is, as of the Effective Date of this Agreement, the registered
owner or lessee of the Aircraft described and referred to herein;


WHEREAS, Lessee desires to lease from the Lessor, and Lessor desires to lease to
Lessee, the Aircraft, upon and subject to the terms and conditions of this
Agreement; and


WHEREAS, during the term of this Agreement, the Aircraft may be subject to
concurrent leases to other lessees.


NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valid consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:


SECTION 1.    DEFINITIONS


1.1
The following terms shall have the following meanings for all purposes of this
Agreement:



"Aircraft" means the Airframe and the Engines. Such Engines shall be deemed part
of the "Aircraft" whether or not from time to time attached to the Airframe or
on the ground.


"Airframe" means that certain Bombardier CL300 aircraft bearing U.S.
registration number
N585LE, and manufacturer's serial number 20191 together with any and all Parts
(including, but not limited to, landing gear and auxiliary power units but
excluding Engines or engines) so long as such Parts shall be either incorporated
or installed in or attached to the Airframe.


"Applicable Law" means, without limitation, all applicable laws, treaties,
international agreements, decisions and orders of any court, arbitration or
governmental agency or authority and rules, regulations, orders, directives,
licenses and permits of any governmental body, instrumentality, agency or
authority, including, without limitation, the FARs, the Federal Aviation Act of
1958 as amended, and Title 49, Subtitle VII of the United States Code.


"Business Day" means any day of the year in which banks are not authorized or
required to close in the location of Lessor's address for notification.


"Engines" means two (2) Honeywell AS907-1-1A engines bearing manufacturer’s
serial numbers P118508 and P118510 together with any and all Parts so long as
the same shall be either incorporated or installed in or attached to such
Engine. An Engine shall remain leased hereunder whether or not from time to time
attached to the Airframe or on the ground.


"FAA" means the Federal Aviation Administration of the United States Department
of Transportation or any successor agency.




-2-



--------------------------------------------------------------------------------






"FARs" means collectively the Aeronautics Regulations of the Federal Aviation
Administration and the Department of Transportation, as codified at Title 14,
Parts 1 to 399 of the United States Code of Federal Regulations.


“Flight Crew” has the meaning specified in Section 5.3 of this Agreement.


"Flight Hour" means each flight hour of use of the Aircraft by Lessee, as
recorded on the Aircraft hour meter and measured from the time the Aircraft
wheel blocks are removed at the beginning of a flight, to the time the Aircraft
wheel blocks are replaced after the Aircraft lands at the end of a flight in
one-tenth (1/10th) of an hour increments. Flight Hours also include any flight
hours consumed in repositioning the Aircraft to facilitate Lessee’s scheduled
itineraries.


“FSDO Notice” means a FSDO Notification Letter in the form of Schedule B
attached hereto.


"Lien" means any mortgage, security interest, international interest, lease or
other charge or encumbrance or claim or right of others, including, without
limitation, rights of others under any airframe or engine interchange or pooling
agreement.


"Operating Base" means Westchester County Airport, New York or such other
location agreed to by Lessor and Lessee.


"Operational Control" has the same meaning given the term in Section 1.1 of the
FARs.


“Owner” means KZ Partners, Inc.


"Parts" means all appliances, components, parts, instruments, appurtenances,
accessories, furnishings or other equipment of whatever nature (other than
complete Engines or engines) which may from time to time be incorporated or
installed in or attached to the Airframe or any Engine and includes replacement
parts.


"Pilot in Command" has the same meaning given the term in Section 1.1 of the
FARs.


"Rent Payment Date" means the last Business Day of each calendar month.


"Schedule Keeper" means the person designated by Lessor to coordinate the
scheduling of the Aircraft.


"Taxes" means all sales taxes, use taxes, retailer taxes, duties, fees, excise
taxes (including, without limitation, federal transportation excise taxes), or
other taxes of any kind which may be assessed or levied by any Taxing
Jurisdiction as a result of the lease of the Aircraft to Lessee, or the use of
the Aircraft by Lessee.


"Taxing Jurisdictions" means any federal, state, county, local, airport,
district, foreign, or other governmental authority that imposes Taxes.


"Term" means the term of this Agreement set forth in Section 3.1.




-3-



--------------------------------------------------------------------------------






SECTION 2.    LEASE AND DELIVERY OF THE AIRCRAFT


2.1
Lease. Lessor agrees to lease to Lessee, and Lessee agrees to lease from Lessor,
the Aircraft, on the terms and conditions of this Agreement.



2.2
Delivery. The Aircraft shall be delivered by Lessor to the Lessee at the
Operating Base or at such other location that is mutually agreeable by Lessor
and Lessee prior to each use of the Aircraft in “AS IS”, “WHERE AS” condition
subject to each and every disclaimer of warranty and requirements as set forth
in Section 4.3 hereof. Upon each such delivery, the United States standard
airworthiness certificate issued for the Aircraft shall be present on board the
Aircraft, and said standard airworthiness certificate shall be effective in
accordance with FAR 21.181(a)(1). Lessor shall not be liable for delay or
failure to furnish the Aircraft pursuant to this Agreement when such failure is
caused by government regulation or authority, mechanical difficulty, war,
terrorism, civil commotion, strikes or labor disputes, weather conditions, or
acts of God.



2.3
Non-Exclusivity. Lessee and Lessor acknowledge that the Aircraft is leased to
Lessee on a non-exclusive basis, and that the Aircraft shall, at other times, be
operated by Lessor and may be otherwise subject to lease to others during the
Term at Lessor’s sole discretion. During any period during which the Lessor or
any other person or entity is utilizing the Aircraft, Lessee’s leasehold rights
to possession of the Aircraft under this Agreement shall temporarily abate, but
all other provisions of this Agreement shall nevertheless continue in full force
and effect.

    
2.4
FSDO Notice. At least 48 hours prior to the first flight to be conducted under
this Agreement, Lessee shall complete the FSDO Notice attached hereto as
Schedule B and deliver the completed FSDO Notice by facsimile to the FAA Flight
Standards District Office located nearest to the departure airport of said first
flight.



SECTION 3. TERM, SCHEDULING, AND RENT


3.1
Term. The Term shall commence on the Effective Date, and be effective for a
period of one (1) year. At the end of the first one (1) year period or any
subsequent one (1) year period, the Term shall automatically be renewed for an
additional one (1) year period, unless terminated by either party. Either party
may terminate this Agreement with or without cause upon forty-eight (48) hours
notice to the other party; provided, however, that Lessee shall be permitted to
complete any scheduled use of the Aircraft which has commenced.



3.2
Scheduling. Lessee's use of the Aircraft during the Term of this Agreement is
non-exclusive. The parties agree as follows:



(a)
Use by Lessor and Other Lessees. Lessor and Lessee agree that Lessor may lease
the Aircraft to one or more other lessees during the Term on a non-exclusive
basis, that Lessor has the absolute right to determine the availability of the
Aircraft for Lessee and that Lessor's use of the Aircraft shall have priority
over the availability of the Aircraft for lease to Lessee or any other party.
Lessor agrees that at such times as the Aircraft is not undergoing maintenance
or being used by Lessor, Lessee and all other lessees of the Aircraft shall have
equal rights to use of the Aircraft and that all use of the Aircraft shall be
scheduled





-4-



--------------------------------------------------------------------------------




on a "first come, first served" basis; provided, however, that Lessee and all
other lessees shall cooperate in good faith on all scheduling matters and shall
use their respective best efforts to avoid scheduling conflicts involving the
Aircraft.


(b)
Designation of Schedule Keeper. Lessor shall advise Lessee of the individual or
entity that will coordinate the scheduling of the Aircraft.



(c)
Minimum Usage by Lessee. Nothing contained herein shall obligate Lessee to any
minimum usage of the Aircraft, it being understood and agreed that Lessee’s
usage shall be on an “as-needed” basis.



3.3
Rent. The Lessee shall pay rent in an amount equal to the Hourly Rent specified
in Schedule A attached hereto (which amount may be modified from time to time
upon mutual agreement of the parties hereto by executing a supplement in the
form attached hereto as Schedule A-1) for each Flight Hour of use of the
Aircraft by Lessee. All rent accrued during any calendar month shall be payable
in arrears on the Rent Payment Date in the immediately succeeding calendar month
without further demand or invoice. All rent shall be paid to the Lessor in
immediately available U.S. funds and in form and manner as the Lessor in its
sole discretion may instruct Lessee from time to time. In the event the Lease is
terminated by either party pursuant to Section 3.1, Lessee shall pay upon demand
all outstanding Hourly Rent for each used Flight Hour.



3.4
Taxes.     Neither rent nor any other payments to be made by Lessee under this
Agreement includes the amount of any Taxes which may be assessed or levied by
any Taxing Jurisdictions as a result of the lease of the Aircraft to Lessee.
Lessee shall remit to Lessor all such Taxes together with each payment of rent
pursuant to Section 3.3.





SECTION 4.     REPRESENTATIONS AND WARRANTIES; DISCLAIMER OF WARRANTIES


4.1
Representations and Warranties of Lessee. Lessee represents and warrants as of
the date hereof and during the entire Term hereof as follows:

4.1.1 Lessee is a validly organized limited liability company under the laws of
the State of Delaware, and the person executing on behalf of Lessee has full
power and authority to execute this Agreement on behalf of Lessee and by such
execution shall bind Lessee under this Agreement.


4.1.2 No action, suit, or proceeding is currently pending or threatened against
Lessee which shall in any material way affect Lessee's financial status as of
the date hereof, or impair the execution, delivery, or performance by Lessee of
this Agreement.


4.1.3 The execution and delivery of this Agreement by Lessee and the performance
of its obligations hereunder have been duly authorized by all necessary
corporate action and do not conflict with any provision of Lessee’s articles of
organization, bylaws, operating agreement, any governmental regulations, or any
other agreements that Lessee may now have with other parties.


4.1.4 Lessee is not subject to any restriction, which with or without the giving
of notice, the passage of time, or both, prohibits or would be violated by or be
in conflict with this Agreement.




-5-



--------------------------------------------------------------------------------






4.1.5 Lessee will not permit the Aircraft to be operated in any manner contrary
to any manual or instructions for the Aircraft or in violation of the terms or
conditions of any insurance policy covering the Aircraft or any applicable
statute, regulation, ordinance, or other law.
4.1.6    Lessee acknowledges and agrees that (a) it is not an intended
beneficiary of that certain Aircraft Dry Lease Agreement dated March __, 2017,
between Owner and Executive Jet Management, Inc. (the “135 Lease”), (b) it has
no rights or standing to bring any claim under the 135 Lease, and (c) if it
exercises operational control over the Aircraft under 14 C.F.R. Part 91, it
shall be independently responsible for the safety of the flight operations and
for complying with all applicable laws and insurance requirements relating to
the possession, operation, and maintenance of the Aircraft.
4.2
Intentionally Omitted.

4.3
Disclaimer of Warranties. THE AIRCRAFT IS BEING LEASED BY THE LESSOR TO THE
LESSEE HEREUNDER ON AN "AS IS" BASIS. THE WARRANTIES AND REPRESENTATIONS SET
FORTH IN THIS AGREEMENT ARE EXCLUSIVE AND IN LIEU OF ALL OTHER REPRESENTATIONS
OR WARRANTIES, AND LESSOR HAS NOT MADE AND SHALL NOT BE CONSIDERED OR DEEMED TO
HAVE MADE AND LESSEE HEREBY WAIVES, RELEASES, DISCLAIMS AND RENOUNCES ALL
EXPECTATION OF OR RELIANCE UPON ANY WARRANTIES, OBLIGATIONS AND LIABILITIES OF
LESSOR, EXPRESS, IMPLIED, ARISING BY LAW, COURSE OF DEALING, USAGE OF TRADE OR
OTHERWISE WITH RESPECT TO THE DESIGN, MERCHANTABILITY, OR FITNESS FOR A
PARTICULAR USE OF THE AIRCRAFT. LESSOR SHALL HAVE NO RESPONSIBILITY OR LIABILITY
TO LESSEE OR ANY OTHER PERSON WITH RESPECT TO ANY OF THE FOLLOWING, REGARDLESS
OF ANY NEGLIGENCE OR FAULT OF LESSOR: (A) ANY LIABILITY, LOSS OR DAMAGE CAUSED
OR ALLEGED TO BE CAUSED DIRECTLY OR INDIRECTLY BY THE AIRCRAFT OR ANY COMPONENT
OF THE AIRCRAFT OR BY ANY INADEQUACY THEREOF, ANY DEFICIENCY OR DEFECT IN THIS
AGREEMENT OR ANY OTHER CIRCUMSTANCES IN CONNECTION WITH THE AIRCRAFT OR THIS
AGREEMENT; (B) THE USE, OPERATION OR PERFORMANCE OF THE AIRCRAFT OR ANY
COMPONENT OF THE AIRCRAFT OR ANY RISKS RELATING THERETO; OR (C) ANY INTERRUPTION
OF SERVICE, LOSS OF BUSINESS OR ANTICIPATED PROFITS OR CONSEQUENTIAL DAMAGES.
LESSEE SHALL INDEMNIFY, DEFEND AND HOLD LESSOR HARMLESS FROM AND AGAINST ANY AND
ALL CLAIMS, ACTIONS, SUITS, PROCEEDINGS, INJURIES (OR DEATH), DAMAGES,
LIABILITIES, COSTS OR EXPENSES (INCLUDING WITHOUT LIMITATION REASONABLE
ATTORNEYS' FEES) ARISING FROM OR IN ANY WAY RELATING TO LESSEE'S LEASE OR
POSSESSION OF THE AIRCRAFT DURING THE TERM AND SUCH INDEMNIFICATION SHALL
SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF THIS AGREEMENT.





-6-



--------------------------------------------------------------------------------




SECTION 5. REGISTRATION, USE, OPERATION, MAINTENANCE AND POSSESSION


5.1
Title and Registration. Title to the Aircraft shall remain vested in Owner at
all times during the Term to the exclusion of Lessee and that Lessor shall have
only such rights as shall be specifically set forth herein. Lessor represents
that as of the date of this Agreement the Aircraft is, and throughout the Term
the Aircraft shall remain, lawfully registered as a civil aircraft of the United
States.

5.2
Use and Operation. Except as otherwise expressly provided herein, Lessee shall
be solely and exclusively responsible for the use, operation and control of the
Aircraft while in its possession during the Term of this Agreement. Lessee shall
operate the Aircraft in accordance with the provisions of Part 91 of the FARs
and shall not operate the Aircraft in commercial service, as a common carrier,
or otherwise on a compensatory or "for hire" basis except to the limited extent
permitted under Subpart F of Part 91 of the FARs, if applicable. Lessee agrees
not to operate or locate the Airframe or any Engine, or suffer the Airframe or
any Engine to be operated or located, in any area excluded from coverage by any
insurance policy in effect or required to be maintained hereunder with respect
to the Airframe or Engines, or in any war zone. Lessee agrees not to knowingly
operate the Airframe or any Engine or knowingly permit the Airframe or any
Engine to be operated during the Term except in operations for which Lessee is
duly authorized, or to knowingly use or permit the Aircraft to be used for a
purpose for which the Aircraft is not designed or reasonably suitable. Lessee
will not knowingly use or operate the Aircraft in violation of any Applicable
Law, or contrary to any manufacturer's operating manuals or instructions. Lessee
shall not knowingly permit the Aircraft to be used for the carriage of any
persons or property prohibited by law nor shall it be used during the existence
of any known defect except in accordance with the FARs.



5.3
Operating Costs. Except as otherwise provided herein, Lessor shall pay certain
fixed and variable costs of operating the Aircraft, including, without
limitation, all costs of insurance, hangarage at the Operating Base, maintenance
and inspections, overhauls, oil, and other lubricants. The foregoing
notwithstanding, Lessee shall, at its own expense, (i) pay costs of fuel
required for operation of Lessee’s flights, (ii) pay standard catering costs,
(iii) locate and retain (either through direct employment or contracting with an
independent contractor for flight services) all pilots and other cabin personnel
(including mechanic) required for Lessee's operations of the Aircraft
(collectively the "Flight Crew"), and (iv) pay all miscellaneous out-of-pocket
expenses incurred in connection with Lessee's operation of the Aircraft,
including, but not limited to, landing fees, ramp fees, overnight hangar fees,
de-icing costs, contaminant recovery costs, special-request catering and
commissary costs, in-flight entertainment and telecommunications charges, ground
transportation, Flight Crew travel expenses, charts, manuals, and other
publications obtained for the specific flight, and any other similar items.



5.4
Maintenance of Aircraft. Lessee shall perform, or cause to be performed, all
pre- and post-flight inspections in accordance and as required by the
FAA-approved inspection program for the Aircraft. Lessee shall notify Lessor, or
cause Lessor to be notified, of any maintenance requirement, dangerous
condition, malfunction or worn part that may be discovered during any such
inspection. Subject to the foregoing, Lessor shall be solely responsible for
arranging the performance of all maintenance and inspections of the Aircraft
during the Term, shall ensure that the Aircraft is maintained in an airworthy
condition during the Term, and shall coordinate the performance of and payment
for all repairs and maintenance of the Aircraft.





-7-



--------------------------------------------------------------------------------






5.5
Flight Crew. All members of the Flight Crew shall be fully competent and
experienced, duly licensed, and qualified in accordance with the requirements of
Applicable Law and all insurance policies covering the Aircraft. All members of
the Flight Crew who are pilots shall be fully trained in accordance with an
FAA-approved training program, including initial and recurrent training and,
where appropriate, contractor-provided simulator training.



5.6
Operational Control. THE PARTIES EXPRESSLY AGREE THAT LESSEE SHALL AT ALL TIMES
WHILE THE AIRCRAFT IS IN ITS POSSESSION DURING THE TERM MAINTAIN OPERATIONAL
CONTROL OF THE AIRCRAFT, AND THAT THE INTENT OF THE PARTIES IS THAT THIS
AGREEMENT CONSTITUTE A "DRY" OPERATING LEASE. Lessee shall exercise exclusive
authority over initiating, conducting, or terminating any flight conducted
pursuant to this Agreement, and the Flight Crew shall be under the exclusive
command and control of Lessee in all phases of such flights.



5.7
Authority of Pilot in Command. Notwithstanding that Lessee shall have
operational control of the Aircraft during any flight conducted pursuant to this
Agreement, Lessor and Lessee expressly agree that the Pilot in Command member of
the Flight Crew retained by Lessee pursuant to Section 5.3, in his or her sole
discretion, may terminate any flight, refuse to commence any flight, or take any
other flight-related action which in the judgment of the Pilot in Command is
necessitated by considerations of safety. The Pilot in Command shall have final
and complete authority to postpone or cancel any flight for any reason or
condition which in his or her judgment would compromise the safety of the
flight. No such action of the Pilot in Command shall create or support any
liability for loss, injury, damage or delay to Lessor.



5.8
Right to Inspect. Lessor and its agents shall have the right to inspect the
Aircraft at any reasonable time, upon giving Lessee reasonable notice, to
ascertain the condition of the Aircraft and to satisfy Lessor that the Aircraft
is being properly repaired and maintained in accordance with the requirements of
this Agreement. All required repairs shall be performed as soon as practicable
after such inspection.



5.9
Modification of Aircraft. Lessee shall not make or permit to be made any
modification or alteration, improvement, or addition to the Aircraft without the
express written consent of Lessor.



5.10
Fines, Penalties and Forfeitures. Lessee shall be solely responsible for any
fines, penalties or forfeitures relating in any manner to the operation or use
of the Aircraft by Lessee under this Agreement.



SECTION 6. CONDITION DURING TERM AND RETURN OF AIRCRAFT


6.1
Return. Upon completion of each use of the Aircraft by Lessee during the Term,
Lessee shall return the Aircraft to the Lessor by delivering the same to the
Operating Base, fully equipped with all Engines installed thereon. Upon each
such delivery, the Aircraft shall be in as good operating condition as at it was
in when Lessor delivered the Aircraft to Lessee, ordinary wear and tear
excepted, and the United States standard airworthiness certificate issued for
the Aircraft shall be present on board the Aircraft and said standard
airworthiness certificate shall be effective in accordance with FAR
21.181(a)(1). Nothing contained in this Section 6.1 may be interpreted to





-8-



--------------------------------------------------------------------------------




require Lessee to perform any maintenance or other obligation which is the
responsibility of the Lessor pursuant to Section 5.4 hereof; provided, however,
that Lessee shall be obligated to ensure that Lessor is advised of any
maintenance requirement, dangerous condition, malfunction or worn part that may
be discovered during each period during the Term commencing with the delivery of
the Aircraft to Lessee and terminating when the Aircraft has been redelivered to
Lessor in the condition required hereunder.


SECTION 7. LIENS


7.1
Lessee shall ensure that no Liens are created or placed against the Aircraft by
Lessee or third parties as a result of Lessee's or its agents' or
representatives' action or inaction. Lessee shall notify Lessor promptly upon
learning of any liens not permitted by these terms. Lessee shall, at its own
cost and expense, take all such actions as may be necessary to discharge and
satisfy in full any such lien promptly after the same becomes known to it.



SECTION 8. INSURANCE


8.1
Liability. Lessor shall maintain, or cause to be maintained, bodily injury and
property damage, liability insurance in an amount no less than Three Hundred
Million United States Dollars (USD$300,000,000.00) Combined Single Limit for the
benefit of itself and Lessee in connection with the use of the Aircraft. Said
policy shall be an occurrence policy and shall include Lessee as an operator and
an Additional Insured.



8.2
Hull. Lessor shall maintain aircraft hull insurance in the amount of Eleven
Million Five Hundred Thousand United States Dollars (US$11,500,000.00) which the
parties agree shall be deemed to be the full replacement value of the Aircraft,
and such insurance shall name Lessor and any first lien mortgage holder as loss
payees as their interests may appear. Said policy shall contain a waiver of
subrogation clause in favor of all Additional Insureds.



8.3
Insurance Certificates. Lessor will provide Lessee with a Certificate of
Insurance upon execution of this Agreement and thereafter reasonably upon
request therefor.



8.4
Conditions of Insurance. Each insurance policy required hereunder shall insure
the interest of Lessee regardless of any breach or violation by Lessor of any
warranties, declarations, or conditions contained in such policies. Each such
policy shall be primary without any right of contribution from any insurance
maintained by Lessee. The geographic limits, if any, contained in each and every
such policy of insurance shall include at the minimum all territories over which
Lessee will operate the Aircraft for which the insurance is placed. Each policy
shall contain an agreement by the insurer that notwithstanding the lapse of any
such policy for any reason or any right of cancellation by the insurer or
Lessor, whether voluntary or involuntary, such policy shall continue in force
for the benefit of Lessee for at least thirty (30) days (or such lesser time as
may be permitted in the case of War Risk Insurance, if such War Risk Insurance
so requires) after written notice of such lapse or cancellation shall have been
given to Lessee. Each policy shall contain an agreement by the Insurer to
provide Lessee with thirty (30) days' advance written notice of any deletion,
cancellation, or material change in coverage.







-9-



--------------------------------------------------------------------------------




8.5
Insurance Companies. Each insurance policy required hereunder shall be issued by
a company or companies who are qualified to do business in the United States and
who (i) will submit to the jurisdiction of any competent state or federal court
in the United States with regard to any dispute arising out of the policy of
insurance or concerning the parties herein; and (ii) will respond to any claim
or judgment against Lessee in any competent state or federal court in the United
States or its territories.



SECTION 9. DEFAULTS AND REMEDIES


9.1    Upon the occurrence of any failure by a party hereto duly to observe or
perform any of its obligations hereunder, and at any time thereafter so long as
the same shall be continuing, the other party may, at its option, declare in
writing that this Agreement is in default; and at any time thereafter, so long
as the outstanding default shall not have been remedied, the non-defaulting
party may cancel, terminate, or rescind this Agreement and may exercise any and
all remedies available to it at law or in equity.


SECTION 10. NOTICES


10.1
All communications, declarations, demands, consents, directions, approvals,
instructions, requests and notices required or permitted by this Agreement shall
be in writing and shall be deemed to have been duly given or made when delivered
by hand or on the next Business Day when sent by overnight courier or when
transmitted by means of facsimile or e-mail (with request for assurance of
receipt in a manner typical with respect to communications of that type and
followed promptly with the original thereof and a copy sent simultaneously
therewith by first class mail, postage prepaid) in each case at the address set
forth below:



If to Lessor:
Kewsong Lee                

########
########
E-mail: Kewsong.Lee@carlyle.com
    
If to Lessee:
Carlyle Investment Management L.L.C.

1001 Pennsylvania Ave. NW
Suite 220
Washington, DC 20004
Attn: Jeffrey Ferguson
E-mail: Jeffrey.Ferguson@carlyle.com


SECTION 11. EVENT OF LOSS AND INDEMNIFICATION


11.1
Notification of Event of Loss. In the event any damage to or destruction of the
Aircraft shall occur, while the Aircraft is in the possession of Lessee, or in
the event of any whole or partial loss of the Aircraft during such time,
including, without limitation, any loss resulting from the theft, condemnation,
confiscation or seizure of, or requisition of title to or use of, the Aircraft
by private persons or by any governmental or purported governmental authority,
Lessee shall immediately:



11.1.1 report the event of loss to Lessor, the insurance company or companies,
and to any and all applicable governmental agencies; and




-10-



--------------------------------------------------------------------------------






11.1.2 furnish such information and execute such documents as may be required
and necessary to collect the proceeds from any insurance policies.


11.2
Repair or Termination. In the event the Aircraft is partially destroyed or
damaged, Lessor shall have the option, in its sole discretion, to either (i)
fully repair the Aircraft in order that it shall be placed in at least as good
condition as it was prior to such partial destruction or damage; or (ii)
terminate this Agreement. Within five (5) days after the date of such partial
destruction or damage, Lessor shall give written notice to Lessee specifying
whether Lessor has elected fully to repair the Aircraft and, if so, the expected
date the Aircraft will be fully repaired and available for Lessee’s use in
accordance with this Agreement, or to terminate this Agreement, which
termination shall be effective immediately upon such written notice from Lessor
to Lessee setting forth Lessor's election to so terminate this Agreement.



11.3
Indemnification. Lessee hereby releases, and shall defend, indemnify and hold
harmless Lessor and its shareholders, members, directors, officers, managers,
employees, successors and assigns, from and against, any and all claims,
damages, losses, liabilities, demands, suits, judgments, causes of action, civil
and criminal legal proceedings, penalties, fines, and other sanctions, and any
attorneys' fees and other reasonable costs and expenses, directly or indirectly
arising from the use of the Aircraft by Lessee to the extent of available
insurance.



SECTION 12. MISCELLANEOUS


12.1
Entire Agreement. This Agreement, and all terms, conditions, warranties, and
representations herein, are for the sole and exclusive benefit of the
signatories hereto. This Agreement constitutes the entire agreement of the
parties as of its Effective Date and supersedes all prior or independent, oral
or written agreements, understandings, statements, representations, commitments,
promises, and warranties made with respect to the subject matter of this
Agreement.



12.2
Other Transactions. Except as specifically provided in this Agreement, none of
the provisions of this Agreement, nor any oral or written statements,
representations, commitments, promises, or warranties made with respect to the
subject matter of this Agreement shall be construed or relied upon by any party
as the basis of, consideration for, or inducement to engage in, any separate
agreement, transaction or commitment for any purpose whatsoever.



12.3
Prohibited and Unenforceable Provisions. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibitions or unenforceability in any jurisdiction. To the extent
permitted by applicable law, each of Lessor and Lessee hereby waives any
provision of applicable law which renders any provision hereof prohibited or
unenforceable in any respect.



12.4
Enforcement. This Agreement, including all agreements, covenants,
representations and warranties, shall be binding upon and inure to the benefit
of, and may be enforced by Lessor, Lessee, and each of their agents, servants
and personal representatives.







-11-



--------------------------------------------------------------------------------




12.5
Headings. The section and subsection headings in this Agreement are for
convenience of reference only and shall not modify, define, expand, or limit any
of the terms or provisions hereof.



12.6
Counterparts. This Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute but one and the same
instrument.



12.7
Amendments. No term or provision of this Agreement may be amended, changed,
waived, discharged, or terminated orally, but only by an instrument in writing
signed by the party against which the enforcement of the change, waiver,
discharge, or termination is sought.



12.8
No Waiver. No delay or omission in the exercise or enforcement or any right or
remedy hereunder by either party shall be construed as a waiver of such right or
remedy. All remedies, rights, undertakings, obligations, and agreements
contained herein shall be cumulative and not mutually exclusive, and in addition
to all other rights and remedies which either party possesses at law or in
equity.



12.9
No Assignments. Neither party may assign its rights or obligations under this
Agreement without the prior written permission of the other.



12.10
Governing Law. This Agreement has been negotiated and delivered in the State of
New York and shall in all respects be governed by, and construed in accordance
with, the laws of the State of New York, including all matters of construction,
validity and performance, without giving effect to its conflict of laws
provisions.



12.11
Jurisdiction and Venue. Each party hereby consents to the nonexclusive
jurisdiction and venue of the state and federal courts serving the State of New
York. Nothing in this Agreement shall, however, prohibit any party from seeking
enforcement of this Agreement in any appropriate court and in any jurisdiction
where the party against whom enforcement is sought is subject to personal
jurisdiction and where venue is proper.



[Remainder of Page Intentionally Left Blank]




-12-



--------------------------------------------------------------------------------




SECTION 13. TRUTH IN LEASING


13.1
THE PURPOSE OF THIS PROVISION IS TO COMPLY WITH 14 CODE OF FEDERAL REGULATIONS
PART 91.23 ENTITLED “TRUTH IN LEASING”.



(a) OWNER CERTIFIES THAT THE AIRCRAFT HAS BEEN INSPECTED AND MAINTAINED IN
ACCORDANCE WITH THE PROVISIONS OF THE FEDERAL AVIATION REGULATIONS (“FAR”), PART
135 AND ALL APPLICABLE REQUIREMENTS FOR THE MAINTENANCE AND INSPECTION
THEREUNDER HAVE BEEN MET DURING SUCH PORTION OF THE 12 MONTH PERIOD PRECEDING
THE DATE OF THIS AGREEMENT AS THE AIRCRAFT HAS BEEN OWNED BY THE OWNER.


(b) LESSEE CERTIFIES THAT THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED UNDER
FAR PART 91 FOR OPERATIONS TO BE CONDUCTED UNDER THIS AGREEMENT.


(c) LESSEE UNDERSTANDS AND CERTIFIES THAT IT IS RESPONSIBLE FOR OPERATIONAL
CONTROL OF THE AIRCRAFT WHEN THE AIRCRAFT IS OPERATED PURSUANT TO THIS
AGREEMENT; AND LESSEE UNDERSTANDS ITS RESPONSIBILITIES FOR COMPLIANCE WITH
APPLICABLE FARS.


(d) OWNER AND LESSEE UNDERSTAND THAT AN EXPLANATION OF FACTORS BEARING ON
OPERATIONAL CONTROL AND PERTINENT FEDERAL AVIATION REGULATIONS CAN BE OBTAINED
FROM THE NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE.
                               










































-13-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Lessor and the Lessee have each caused this
Non-Exclusive Aircraft Lease Agreement to be duly executed as of the Effective
Date.


LESSOR:


Kewsong Lee


By:    /s/ Kewsong Lee                                
Print:                                                                
Title:                                                                


LESSEE:


Carlyle Investment Management L.L.C.




By:    /s/ Pamela L. Bentley                         
Print:     Pamela L. Bentley                              
Title:     Chief Accounting Officer                   
 





NON-EXCLUSIVE AIRCRAFT LEASE AGREEMENT


Schedule A






Hourly Rent: $1,600 per Flight Hour
    






































-14-



--------------------------------------------------------------------------------




NON-EXCLUSIVE AIRCRAFT LEASE AGREEMENT


Schedule A-1


Supplement No. ___ to Non-Exclusive Aircraft Lease Agreement


Supplement No. ___ dated __________ ___, 20__ (this “Supplement”), is between
Kewsong Lee ("Lessor"), and Carlyle Investment Management L.L.C. ("Lessee") and
relates to that certain Non-Exclusive Aircraft Lease Agreement dated as of
_________ ___, 2017 (as amended, modified and supplemented, the “Lease”).


WHEREAS, Lessor and Lessee have agreed to modify the Hourly Rent pursuant to
Section 3.3 of the Lease.


NOW, THEREFORE, in consideration of the premises and other good and sufficient
consideration, Lessor and Lessee hereby agree as follows:


As of the date of execution of this Supplement, the Hourly Rent shall be
$______, which shall supersede the Hourly Rent listed on Schedule A hereto (or
otherwise agreed to by the parties in a supplement entered into prior to the
date hereof).


All of the terms and provisions of this Supplement are hereby incorporated by
reference in the Lease to the same extent as if fully set forth therein.


This Supplement may be executed by the parties hereto in separate counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute but one and the same instrument.














[Signature Page Follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Lessor and the Lessee have each caused this Supplement
No. ___ to the Non-Exclusive Aircraft Lease Agreement to be duly executed as of
the date set forth above.












LESSOR:


Kewsong Lee


By:    ______________________________
Print:     
Title:     








LESSEE:
                    
Carlyle Investment Management L.L.C.


By:    ______________________________
Print:     
Title:     








--------------------------------------------------------------------------------





NON-EXCLUSIVE AIRCRAFT LEASE AGREEMENT


Schedule B




FSDO Notification Letter




[ date ]


Via Facsimile
Fax: [ applicable FSDO office fax number ]


Federal Aviation Administration
[ ] FSDO Office
[FSDO Address]


RE:
FAR Section 91.23 FSDO Notification

First Flight Under Lease of one [aircraft type] Aircraft Model [ ] bearing U.S.
registration number N[ ] and manufacturer’s serial number [ ].


To whom it may concern:


Pursuant to the requirements of Federal Aviation Regulation Section 91.23(c)(3),
please accept this letter as notification that the undersigned will acquire and
take delivery of a leasehold interest in the above referenced aircraft on or
about the [ ] day of [ ], 2017, and that the first flight of the aircraft under
the lease will depart from [ ]Airport on the [ ] day of [ ], 2017, at
approximately [ ] local time.


Should you require any additional information, please contact my pilot, [ ], at
telephone: [ ]


Sincerely,
 
 
 
 
 
[ ], Lessee





















